Citation Nr: 1447767	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure or secondary to type II diabetes mellitus.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure or secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1973.  His awards and decorations include the Combat Action Ribbon, Vietnam Service Medal, and Vietnam Campaign Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the VA Medical Center (VAMC) in Sheridan, Wyoming.  The Veteran's representative also was present at the videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the June 2013 hearing.  The remaining evidence is irrelevant or duplicative of the evidence in the claims file with respect to the issues on appeal.

During the June 2013 hearing, the Veteran raised the issue of entitlement to service connection for skin cancer, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange while serving aboard the USS Shelton (DD-790) approximately one-quarter of a mile off of the coast of Vietnam from June 1972 to January 1973.  He alleged that he was exposed from air contaminated with the herbicide from overhead airplane overspray that settled on open food bins; water that was desalinated for drinking, bathing, laundry, food preparation, and cooking; and skin and clothing.  See January 2005 and December 2010 statements.  Further, during the June 2013 hearing, the Veteran testified that the USS Shelton operated in brown water and that the ship's archives would show that the ship had gotten stuck in the mud in the Danang River while he was aboard.  He also reported that he had boots on the ground in "Danang or someplace" when he left the ship on a small boat to pick up the ship's mail.  

In the Veteran's April 2012 substantive appeal, and during the hearing, he indicated that he did not think that the RO had obtained all of the records confirming that the USS Shelton operated in brown water between 1972 to 1975.  He alleged that the ship's deck logs would support his contentions.  In March 2013, the Veteran's representative submitted a copy of the Naval History and Heritage Command's webpage that stated that the archives were closed to researchers and they were limited in responding to official reference requests due to a major archival storage facility renovation.  Therefore, the case must be remanded for further development.

The Board notes that the RO made a June 2010 forma finding of unavailability of records confirming that the Veteran served in Vietnam.  The RO noted that the USS Shelton is not a ship with confirmed service in the Vietnam inland waterways.  The RO did not, however, attempt to obtain any deck logs or command histories for the periods in which the USS Shelton was in the official waters of Vietnam:  July 10, 1972 to August 17, 1972; August 27, 1972 to September 27, 1972; October 11-28, 1972; November 5-27, 1972; and December 5-24, 1972.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval History and Heritage Command (NHHC), Defense Personnel Records Information Retrieval System (DPRIS), the National Archives and Records Administration (NARA), and any other appropriate repository to attempt to verify the Veteran's allegation of exposure to Agent Orange during his service from June 1972 to January 1973 aboard the USS Shelton (DD-790).  Obtain copies of any pertinent command history and/or deck logs from the USS Shelton during this time period, to include details concerning any operations involving disembarkment from the USS Shelton to Vietnam, to specifically include mail calls in Danang, and/or any brown water operations.

Accomplish any additional action necessary, to include any follow-up action(s) requested by any contacted entity.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, including from November 2004 forward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request that the Veteran provide the names and addresses of any private health care providers, if any, who have provided treatment for his diabetes mellitus, hypertension, erectile dysfunction, and prostate cancer.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



